ORDER

PER CURIAM.
Appellant appeals his convictions by a jury of attempted forcible rape, § 566.030 R.S.Mo. 1986, one count of first degree assault, § 565.050 R.S.Mo.1986, and one count of armed criminal action, § 571.015 R.S.Mo. 1986.
No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 30.25(b).
Appellant also appeals the denial of his Rule 29.15 motion for ineffective assistance of trial counsel.
*562The judgment of the motion court denying appellant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).